 



Exhibit 10(e)

AMENDMENT TO THE WELLS FARGO & COMPANY
DIRECTORS STOCK COMPENSATION AND DEFERRAL PLAN

      The Wells Fargo & Company Directors Stock Compensation and Deferral Plan
(the “Plan”) is amended effective January 1, 2004 as follows:

      1.     Article II. of the Plan is amended by deleting the words “Stock
Option Gains” from the definitions of Deferred Stock Account and Eligible
Compensation and by deleting the definition of Stock Option Gain without
replacement.

      2.     Article IV. C. of the Plan is deleted in its entirety without
replacement.

      3.     The second sentence in Article VI. A. of the Plan is amended to
read in full as follows:

      “A Deferral Election, once made, will be irrevocable except as provided
for in Article VI. E. of the Plan with respect to the time distributions will
commence, and will apply to the Deferral Year for which it was made.”

      4.     Article VI. B. 3. of the Plan is deleted in its entirety without
replacement and the remaining subsection are renumbered accordingly.

      5.     Article VI. C. 2. of the Plan is deleted in its entirety without
replacement and the remaining subsections are renumbered accordingly.

      6.     The second sentence of Article VI. D. 1. of the Plan is deleted in
its entirety without replacement.

      7.     The first sentence of Article VI. D. 3. of the Plan is amended to
read in full as follows:

      “Any Cash Compensation, Formula Stock Awards or Retirement Conversion
Amounts that are deferred into the Deferred Stock Account will receive a credit
to the Deferred Stock Account on the date the Cash Compensation, Formula Stock
Award or Retirement Conversion Amount would have otherwise been paid or
realized.”

      8.     Article VI. E. 1. of the Plan is amended to read in full as
follows:

               1.     Distribution from the Deferred Cash Account.     A
Deferral Participant’s Deferred Cash Account will be distributed in cash.
Distributions will be made in a lump sum or in up to 10 annual installments, as
specified in the Deferral Participant’s Deferral Election, as of: i) March 1 of
the first calendar year following

 



--------------------------------------------------------------------------------



 



termination of the Deferral Participant’s service as a Non-Employee Director, or
ii) March 1 of any other year elected by the Deferral Participant which begins
at least 12 months following the year in which the deferred compensation would
otherwise have been received, or iii) July 1 of the calendar year in which the
Deferral Participant’s service as a Non-Employee Director terminates if such
termination occurs on or before June 30; provided, however, that if July 1
installments are elected, subsequent annual installments shall be payable as of
March 1 of each year thereafter. The amount of each installment distribution
will be equal to the total amount of the account divided by the number of
installments remaining to be made, including the current installment.
Notwithstanding the foregoing, a Deferral Participant, while still a member of
the Board, may elect one time to defer commencement of distribution of a
Deferred Cash Account until March 1 of any year so long as the new distribution
commencement date (i.e., March 1 of the year so elected) is at least 36 months
beyond the original March 1 distribution commencement date or 44 months beyond
the original July 1 distribution commencement date, as applicable. To be
effective, the election must be made by the Deferral Participant at least 12
months prior to the original March 1 or July 1 distribution commencement date,
as applicable. A new distribution commencement election shall not change the
form of distribution (lump sum or installments) originally elected by the
Deferral Participant.

      9     Article VI. E. 2. of the Plan is amended to read in full as follows:

               2.     Distribution from the Deferred Stock Account.     A
Deferral Participant’s Deferred Stock Account will be distributed in whole
shares of Common Stock. Distributions will be made in a lump sum or in up to 10
annual installments as specified in the Deferral Participant’s Deferral
Election, as of: i) March 1 of the first calendar year following termination of
the Deferral Participant’s service as a Non-Employee Director, or ii) March 1 of
any other year elected by the Deferral Participant which begins at least
12 months following the year in which the deferred compensation would otherwise
have been received, or iii) July 1 of the calendar year in which the Deferral
Participant’s service as a Non-Employee Director terminates if such termination
occurs on or before June 30; provided, however, that if July 1 installments are
elected, subsequent annual installments shall be payable as of March 1 of each
year thereafter. The amount of each installment distribution will be equal to
the total amount of the account divided by the number of installments remaining
to be made, including the current installment, rounded up to the nearest whole
share and the whole number of shares so distributed shall be deducted from the
total amount of the account. The final distribution will be rounded up to the
nearest whole share. Notwithstanding the foregoing, a Deferral Participant,
while still a member of the Board, may elect one time to defer commencement of
distribution of a Deferred Stock Account until March 1 of any year so long as
the new distribution commencement date (i.e., March 1 of the year so elected) is
at least 36 months beyond the original March 1 distribution commencement date or
44 months beyond the original July 1 distribution commencement date, as
applicable. To be effective, the election must be made by the Deferral
Participant at least 12 months prior to the original March 1 or July 1
distribution commencement date, as

 



--------------------------------------------------------------------------------



 



applicable. A new distribution commencement election shall not change the form
of distribution (lump sum or installments) originally elected by the Deferral
Participant.

      10.     The last sentence of Article VI. E. 4. of the Plan is amended by
deleting the words “Deferred Formula Stock Award Account and Deferred Stock
Option Gain Account” without replacement.

      11.     Article XI. of the Plan is amended by the addition of new
Section C. to read in full as follows:

               C.      Severability.  If any provision of the Plan is determined
to be illegal or invalid (in whole or in part) for any reason, or if
legislative, Internal Revenue Service, Department of Labor, court or other
action could in the opinion of the Plan Administrator cause a provision to be
interpreted so as to cause Participants in the Plan to be in constructive
receipt of amounts in their Deferred Cash or Stock Accounts for U.S. federal
income tax purposes, the Plan shall be construed and enforced as if the
provision had not been included in the Plan.

 